Citation Nr: 0519100	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for low 
back disability, to include as due to residuals of pilonidal 
cystectomy.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the left ankle.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from July 1966 to December 
1969, from April 1980 to July 1980, and from August 2001 to 
November 2001.  He reportedly returned to active service in 
January 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

When he filed his VA Form 9, Appeal to Board of Veterans' 
Appeals, in June 2004, the veteran indicated that he wanted a 
hearing at a local VA office before a member of the Board, 
and in August 2004 the veteran affirmed that he still wanted 
a Board hearing to be held at the RO.  In a February 2005 
letter, the RO informed the veteran that VA had been notified 
that he had been called to active duty in January 2004 and 
that he was temporarily living in the Washington, D.C., area 
due to his activated status.  The RO advised the veteran that 
a personal hearing could be conducted before a member of the 
Board in Washington, D.C., if he so desired.  In a statement 
received at the Board in February 2005 and at the RO in March 
2005, the veteran responded and requested that he be 
scheduled for a hearing before a member of the Board in 
Washington, D.C.  He stated that he would be departing from 
the Washington, D.C., area in July 2005, and requested that 
the hearing be scheduled in Washington, D.C. before that 
date.  

The RO certified the veteran's appeal to the Board in May 
2005.  In a facsimile message sent to the Board and RO at the 
beginning of June 2005, the veteran requested that he be 
scheduled for a Travel Board hearing at the RO because he had 
been told in a telephone conversation with a Board employee 
that he had not been scheduled for a hearing at the Board 
prior to July 2005.  

Under the circumstances, and in order to accommodate the 
veteran, the veteran should be scheduled for a hearing at the 
RO before a member of the Board.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:  

The veteran should be scheduled for a 
Travel Board hearing at the RO in 
Muskogee, Oklahoma.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


